DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 9 in the reply filed on August 8, 2022 is acknowledged.
Claims 1 – 22 are pending; claims 10 – 22 are withdrawn; claims 1 – 9 have been considered on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 18, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Listeria monocytogenes is recited in duplicate. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 9 recite strains of bacteria that are identified by number, some of which only recite a number with no specific species tied thereto. Specifically, strains J19, J27, J35, J43, L15, L17, L19 are not identified by species, genus, or deposit number anywhere in the entire disclosure. Moreover, the specification does not provide clear evidence that the claimed biological material is known and readily available to the public; reproducible; and deposited per the deposit rules under 37 C.F.R 1.801 - 1.809.
Every patent must contain a written description of the invention sufficient to enable a person skilled in the art to which the invention pertains to make and use the invention. Where the invention involves a biological material and words alone cannot sufficiently describe how to make and use the invention in a reproducible manner, access to the biological material may be necessary for the satisfaction of the statutory requirements for patentability under 35 U.S.C. 112. Courts have recognized the necessity and desirability of permitting an applicant for a patent to supplement the written disclosure in an application with a deposit of biological material which is essential to meet some requirement of the statute with respect to the claimed invention. See, e.g., Ajinomoto Co. v. Archer-Daniels-Midland Co., 228 F.3d 1338, 1345-46, 56 USPQ2d 1332, 1337-38 (Fed. Cir. 2000), cert. denied, 121 S.Ct. 1957 (2001) (explaining how deposit may help satisfy enablement requirement); Merck and Co., Inc. v. Chase Chemical Co., 273 F. Supp. 68, 155 USPQ 139 (D. N.J. 1967); In re Argoudelis, 434 F.2d 666, 168 USPQ 99 (CCPA 1970). To facilitate the recognition of deposited biological material in patent applications throughout the world, the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure was established in 1977, and became operational in 1981. The Treaty requires signatory countries, like the United States, to recognize a deposit with any depository which has been approved by the World Intellectual Property Organization (WIPO). 
The deposit rules (37 CFR 1.801 - 1.809) set forth examining procedures and conditions of deposit which must be satisfied in the event a deposit is required. The rules do not address the substantive issue of whether a deposit is required under any particular set of facts. (MPEP 2402).
Since the microorganisms are recited in the claims, it is essential to the invention recited in those claims.  It must therefore be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism is not so obtainable or available, a deposit of the microorganism may satisfy the requirements of 35 U.S.C. § 112.  The specification does not disclose a repeatable process to obtain the microorganism and it is not apparent if the microorganism is readily available to the public.  Moreover, because no taxonomic information appears in the specification, it is not clear what the microorganism actually is.
	However, if a deposit has been made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants, someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his/her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 C.F.R. § 1.808.

Claims 1 – 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 9 recite strains of bacteria that are identified by number with no corresponding species, genus or identifying sequence or characteristics such that one would know that the inventor had possession, as of the filing date of the application, of the specific claimed subject matter. While claim 1 recites Lactobacillus salivarius, it is noted that the specification indicates the strains recited in parenthesis to be a Lactobacillus acidophilus (L14), Lactobacillus salivarius (L28), and Lactococcus lactis (FS56) (Table 1). Claim 9 recites several strains by number, wherein several are not identified by species, genus, deposit number, sequence or even relevant identifying characteristics (J19, J27, J35, J43, L15, L17, L19) anywhere in the entire disclosure.
The purpose of the written description requirement is to ensure one would know that the inventor had possession, as of the filing date of the application, of the specific claimed subject matter. A patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention. Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations" and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." The specification lacks sufficient variety of details of the claimed bacteria, some of which are only identified by an arbitrary alphanumeric code assigned by the inventor. Accordingly, the specification fails to provide adequate written description for the various bacteria recited in the claims, and also does not reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed had possession of the entire scope of the claimed invention. Absent of such teachings and guidance as to the structure and function of these bacteria, the specification does not describe the claimed bacteria in such full, clear, concise and exact terms so as to indicate that Applicant had possession of the claimed invention at the time of filing of the present application.  Thus, the written description requirement has not been satisfied.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependents are drawn to a method for inhibiting growth of pathogens in animal feed, however are rendered indefinite for reciting “(L14, L28 and FS56)” in claim 1. Initially, the use of parenthesis renders the claim indefinite because it is unclear whether the limitations recited therein are part of the claimed invention. In addition, the recited strains are not all indicated to be Lactobacillus salivarius in the specification. Specifically, L14 is indicated to be L. acidophilus while FS56 is a Lactococcus lactis. Thus, the scope of the claim is unclear. For purposes of examination, the recitations within parenthesis will not be considered as required by the claim.
In claim 1, “the nosocomial pathogens” lacks sufficient antecedent basis.
In claim 8, the phrase “more preferably” renders the claim indefinite because it is considered a broad range or limitation together with a narrow range or limitation. Such a recitation may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.
In claim 8, “the pathogenic bacteria” lacks sufficient antecedent basis.
Claim 9 is rendered indefinite because the claim appears to change the scope of which it depends. Claim 1 appears to require Lactobacillus salivarius, possibly in the alternative to L. acidophilus and Lactococcus lactis; whereas claim 9 requires the bacteria to include addition species of bacteria.
In claim 9 the recitation of “(L28)” renders the claim indefinite because it is unclear whether the limitations recited in the parenthesis are part of the claimed invention. For purposes of examination, the recitation within parenthesis will not be considered as required by the claim.
Claim 9 is further indefinite for reciting various strains of bacteria identified only by an arbitrarily assigned alphanumeric code without any other indication of what the code encompasses. Specifically, J19, J27, J35, J43, L15, L17 and L19 are not identified by the claim language or specification with any specificity such that one would know the scope of the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 is rendered indefinite because the claim appears to change the scope of which it depends. Claim 1 appears to require either various strains of Lactobacillus salivarius; or one of Lactobacillus salivarius, L. acidophilus and Lactococcus lactis; whereas claim 9 requires the bacteria to include addition species of bacteria.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Interpretation
Due to the extreme indefiniteness of claims 1 and 9, the bacteria recited in the claims have been interpreted as following, based on Table 1 in the specification: 
L14 – Lactobacillus acidophilus;
L28 – Lactobacillus salivarius;
FS56, MM13B, P17, Ecat – Lactococcus lactis;
MM13A – Leuconostoc lactis;
	P13 – Leuconostoc mesenteroides;
	J19, J27, J35, J43, L15, L17, L19 – unknown and therefore not considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Brashears (US 2004/0043012); AND ALSO under 35 U.S.C. 102a1 and 102a2 as being anticipated by Brashears et al. (US 7323166, concurrently cited by US 2004/0043012).
	Regarding claims 1 and 9, Brashears teaches methods comprising contacting animal feed with at least one lactic acid bacteria (abstract, 0012, 0050-0053, 0055, claim 23), wherein the lactic acid bacteria may be Lactobacillus salivarius and/or Lactobacillus acidophilus (0051, 0040); and wherein the lactic acid bacteria inhibits growth of pathogens (abstract, 0038, 0058, example 2). Although the reference does not teach the method for inhibiting growth of the pathogens in the animal feed, the method steps are the same. As such, when practicing the methods of Brashears, one is inherently practicing the methods claimed by applicant. Regarding the strains recited in parenthesis, it is noted that these specific strains are not considered required by the claim language, but are interpreted as exemplary in nature.
	Regarding claims 2 – 4, the bacteria are mixed with animal feed (0053); for cattle, equine, fowl (figures, examples, 0035, 0039); that is dry (kibble) moist or wet (figure 2, 0053, 0055).
	Regarding claims 5 – 8, the bacteria are effective against Listeria monocytogenes, E. coli, Salmonella, E. coli O157:H7, Campylobacter jejuni, and Vibrio (0058, example 2).
	The reference anticipates the claimed subject matter.

Claims 1 – 4, 6 – 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Castillo et al (2016, IDS filed 01.18.2019, NPL #1).
Regarding claims 1, 6 and 8 – 9, Castillo teaches a method for inhibiting growth of Salmonella typhimurium (a pathogen) in chicken fat used for animal feed, the method comprising contacting the chicken fat animal feed) with lactic acid bacteria (LAB) L14 and L28 (Lactobacillus acidophilus and lactobacillus salivarius), and wherein the LAB inhibited growth of the pathogen (p.25-26).
Regarding claims 2 – 4, Castillo teaches the chicken fat is injected (admixed) with the LAB (p.25) and suggests the use for canine and feline food, specifically kibble (p.25-26).
Regarding claim 7, it is noted that the limitation is recited as an alternative to S. typhimurium and is therefore not required by the claim language.
The reference anticipates the claimed subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brashears (US 2004/0043012); OR Brashears et al. (US 7323166, concurrently cited by US 2004/0043012); in view of Ware et al. (8496925).
Regarding claims 1 and 9, Brashears teaches methods comprising contacting animal feed with at least one lactic acid bacteria (LAB) (abstract, 0012, 0050-0053, 0055, claim 23), wherein the LAB may be Lactobacillus salivarius, Lactobacillus acidophilus, Lactococcus, and/or Leuconostoc (0051, 0040); and wherein the LAB inhibits growth of pathogens (abstract, 0038, 0058, example 2). Although the reference does not teach the method for inhibiting growth of the pathogens in the animal feed, the method steps are the same. As such, when practicing the methods of Brashears, one is inherently practicing the methods claimed by applicant. 
Brashears does not teach the methods wherein the LAB are the claimed strains. However, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to substitute other LAB strains, specifically L. salivarius, L. acidophilus and/or Lactococcus lactis, in the methods of Brashears since the species were well known in the art to demonstrate inhibitory activity against pathogens. In support, Brashears teaches at least 12 strains of L. salivarius, L. acidophilus or Leuconostoc effective against E. coli O157:H7 (example 2, Tables 2, 3); while Ware teaches LAB strains effective against E. coli O157:H7 to include 6 strains of L. acidophilus (col.3 line 1-5, col.5-6), Lactococcus lactis (col.3 line 1-5) and L. salivarius (col.5). Both Brashears and Ware teach the LAB species are effective against the same E. coli and Salmonella (Brashears 0058; Ware, col.6) in addition to adding them to animal feed (Brashears, see above; Ware abstract, example 10). Moreover, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to substitute various L. salivarius, L. acidophilus and/or Lactococcus lactis strains in the methods of Brashears with a reasonable and predictable expectation for successfully inhibiting pathogen growth.
Regarding claims 2 – 4, Brashears teaches the bacteria are mixed with animal feed (0053); for cattle, equine, fowl (figures, examples, 0035, 0039); that is dry (kibble) moist or wet (figure 2, 0053, 0055).
Regarding claims 5 – 8, Brashears teaches the bacteria are effective against Listeria monocytogenes, E. coli, Salmonella, E. coli O157:H7, Campylobacter jejuni, and Vibrio (0058, example 2).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
claims 1 – 7 of copending Application No. 16/310 981; and
claims 1 – 8 and 10 of copending Application No. 16/769 280 (reference applications). 
Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claim sets are drawn to inhibiting growth of pathogens in animal by contacting the same lactic acid bacteria strains with animal feed. These strains are each claimed to inhibit the same pathogens and are incorporated into similar animal feed products.
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699